Brown, J.
(dissenting).
I dissent. As stated in the opinion, “it is unquestionable that up to the time of the execution of the contract, January 16, 1908, plaintiff and Mr. Carter were engaged in a joint enterprise. Mr. Carter was to furnish the money, and plaintiff was to negotiate the purchase of the land.” In other words, the parties intended to form a copartnership or a corporation to develop and operate a stone quarry upon the land purchased. Plaintiff’s services — he furnished no money — were all rendered in furtherance of that project, and were performed before the written contract was entered into. In my opinion plaintiff was not entitled to compensation for these *382services, any more than Carter would be entitled to interest from plaintiff upon tbe money advanced to pay for tbe land, and there was therefore no consideration for the contract, construed as a personal obligation on the part of Carter. Hopkins v. Ruggles, 51 Mich. 474, 16 N. W. 862; Wilson v. Anthony, 19 Ark. 16; Hart v. McDonald, 52 La. An. 1686, 28 South. 169; 30 Cyc. 448.
But the contract should not be construed as a personal obligation of Carter to pay plaintiff the amount stipulated. The parties were engaged in a joint enterprise. Plaintiff rendered services of some value. Carter paid $1,910 for the land, its full value. The enterprise was a total failure. The land was not suitable for the purposes intended, and plaintiff should, in equity and good conscience, be limited in his recovery to a half interest in the property, and not be accorded a personal judgment against Carter. The parties were grossly- mistaken in the character of the land, and their enterprise wholly failed. Gribben v. Atkinson, 64 Mich. 651, 31 N. W. 570; Miles v. Stevens, 3 Pa. St. 21, 45 Am. Dec. 621; Bedell v. Wilder, 65 Vt. 406, 26 Atl. 589, 36 Am. St. 871; Bluestone v. Bell, 38 W. Va. 297, 18 S. E. 493. Each was therefore released from all personal obligations imposed by the contract.
O’Brien, J.
I agree with Mr. Justice Brown that in any event plaintiff’s recovery should be limited to one-half the value of the land.